Title: To Thomas Jefferson from James Breckenridge, 29 January 1826
From: Breckenridge, James
To: Jefferson, Thomas


Dear Sir
at Home
Jan: 29th 1826
I regret very much that our Law chair is likely again to be vacant & think with you, that the hopeless situation of the present incumbent, imposes on us the duty of making an immediate selection of a successor.  To the expedient which you suggest of making a choice I see no objection excepting that it may be attended with delay & a meeting of the visitors would be liable to the same objection.  I am perfectly willing to adopt your list in the order of preference which you have placed their names, but would prefer giving the appointment to Mr Terrell whenever the vacancy happens, because I am satisfied that the 5 first named Genn will not accept and because together know & say enough of Mr Terrell to satisfy me that he will fill the chair with ability & approbation.Your Fd & servtJames Breckinridge